Case 1:17-cv-23272-RNS Document 47 Entered on FLSD Docket 11/26/2018 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA



 SHARON WEINSTOCK, et al.                                      CASE NUMBER
                                                                  1:17−cv−23272−RNS
                        PLAINTIFF(S)

                              v.

 ISLAMIC REPUBLIC OF IRAN, et al.,

                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)

                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 Hamas − Islamic Resistance Movement




 as of course, on the date November 26, 2018.
                                                             STEVEN M. LARIMORE
                                                             CLERK OF COURT

                                                             By /s/ Ketly Pierre
                                                             Deputy Clerk

 cc: Judge Kathleen M. Williams
     Sharon Weinstock

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
